Title: To Benjamin Franklin from Sarah Bache, 2 January 1783
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Dear and Honoured SirPhiladelphia Jan. 2d 1783
Mr Restiff called to let me know he was going to France, I allways promiss’d him a letter when he return’d: he is an exceeding good Young Man, has been often at our House and can tell you how we all look—as I have just wrote you a long letter, and shall write you again in a few days by Coll Cambray, shall only add the Love and duty of an Afectionate Daughter
S Bache
 
Addressed: The Honble. / Doctor Benjamin Franklin / Minister Plenipoy: from the United / States of No: America / at / Passy / favored by Monsr. Restife
